BLATCHFORD. District Judge.
On principle. as well as on authority, nothing that is a cause of challenge to a juror before verdict, can be used to set aside a verdict, as for a mistrial, even though the cause of challenge was unknown to the party when the jury *953were sworn. Hollingsworth v. Duane, 4 Dall. [4 U. S.] 353. The nonpossession of any natural faculty stands, in respect to a juror duly summoned, in the same category with alienage or infancy or sex. That a juror is an alien is an objection that must be taken advantage of before verdict and by challenge. Hollingsworth v. Duane, before cited. So, it is a ground for challenge, that a juror is an infant or a female. Whart. Or. Daw (2d Ed.) p. 856. Where an infant is duly summoned as a juror and returned od the panel, his infancy must be objected to by challenge. In the present case the juror was duly summoned and returned on the panel. His alleged incompetency was, therefore, a cause of challenge. Rex v. Tremaine, 7 Dowl. & R. 684. The motion for a new trial on this ground is denied.
A new trial was granted on a question of the weight of evidence, on two counts of the indictment.